Exhibit 10.2
Separation Agreement and Release of Claims
This Separation Agreement and Release of Claims (“Agreement”) is made by and
between Craig Mackey an Employee, and Tandy, Employer (collectively, the
“Parties”).
R E C I T A L S:
WHEREAS, Mackey and the Company have mutually agreed that he will resign
effective January 3, 2011, from the Company;
WHEREAS, Employer desires to provide Employee with separation benefits to assist
him/her in the transition resulting from the termination of his/her position
with Employer
WHEREAS, Employer desires that Mackey assist during the transition of his
responsibilities to others in the organization by being available to answer
questions and share information as directed by the Chief Executive Officer of
the Company; and
WHEREAS, Employee agrees, in exchange for such separation benefits, to waive and
release any and all claims that s/he may have against Employer.
WHEREAS, Employer agrees to waive and release Employee from the Non-Competition
and Non-Solicitation of Customers provisions contained in sections 5(b) and
(c) of Employee’s Bonus Agreement executed on or about January 27, 2009 (“Bonus
Agreement”) and all other Bonus Agreements executed before or after this Bonus
Agreement.
NOW, THEREFORE, in consideration of the mutual promises and releases contained
herein, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Parties agree as follows:
1. Salary and Benefits Continuation. Upon the execution of this Agreement, the
Parties agree as follows:

  a.  
Employee shall be terminated from employment with Employer effective January 3,
2011 (hereinafter the “Termination Date”).

  b.  
Employee will be provided with his/her final paycheck, including any earned but
unused paid time off, within (6) days of termination date.

  c.  
In an effort to ease the transition into different employment, Employer agrees
to pay Employee nine (9) months of Employee’s current base salary, less FIT and
FICA withholding, as required by law, on regularly scheduled pay days commencing
on the first scheduled pay day after the end of the Revocation Period, as
defined herein.

  d.  
Employee agrees that s/he will not apply or reapply for employment with
Employer, and understands that if s/he does, such application will be rejected
pursuant to this Agreement.

      Revised January 2009   /s/ CM    Employee Initials

 





--------------------------------------------------------------------------------



 



  e.  
Employee acknowledges that by signing this Agreement and accepting the benefits
provided herein, s/he is receiving benefits to which s/he would not otherwise be
entitled. Employee pledges that s/he has carefully read and fully understands
all the provisions of this Agreement, and that s/he is signing it voluntarily
because s/he wants to take advantage of Employer’s separation offer as outlined
in this Agreement.

  f.  
Following the Termination Date, Employee shall be entitled to any and all other
rights or benefits afforded to other terminated employees of Employer,
including, without limitation, the right to elect to continue, at Employee’s
cost, coverage under Employer’s health plan, in accordance with the health care
continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and applicable law. A separate notice of
COBRA rights will be provided to Employee.

  g.  
The Parties understand that any vested rights Employee may have under Employer’s
health care program, life insurance program, employee stock purchase program,
employee investment plan, flexible benefit plan, and flexible spending account
are excluded from the scope of this Agreement, and are not terminated or
released by it.

2. Release. Employee, on behalf of him/herself, his/her descendants, ancestors,
dependents, heirs, executors, administrators, successors, and assigns, and each
of them, hereby covenants not to sue and fully releases, acquits and discharges
Employer, and its subsidiaries and affiliates, past, present, future, and each
of them, as well as its owners, trustees, directors, officers, shareholders,
agents, servants, employees, representatives, successors, and assigns, related
companies or entities, jointly and individually, and each of them (collectively
referred to as “Releasees”) with respect to and from any and all claims, wages,
demands, assistance, support, rights, liens, agreements, contracts, covenants,
actions, suits, rights to appeal, entitlements and notices, causes of action,
obligations, debts, costs, expenses, interests, attorneys’ fees, contributions,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity, or otherwise, whether known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, which Employee has at any time heretofore
owned or held against said Releasees, including, without limitation, those
arising out of or in any way connected with his/her employment relationship with
Employer, or Employee’s layoff or any other transactions, occurrences, acts or
omissions, or any loss, damage, or injury whatever, known or unknown, suspected
or unsuspected, resulting from any of them, committed or omitted prior to the
date of this Agreement, and including, without limitation, claims for breach of
contract, libel, slander, wrongful discharge, intentional infliction of
emotional harm, or other tort, or discrimination or harassment based upon any
federal, state, or municipal statute or local ordinance relating to
discrimination in employment. Employee does not waive his/her right to pursue
claims for unemployment compensation. The claims waived and discharged include,
but are not limited to those arising under the following:
Title VII of the Civil Rights Act of 1964; Executive Order 11246; Equal Pay Act;
Vietnam Era Veteran Readjustment Assistance Act; Civil Rights Act of 1991; 42
U.S.C. 1981 (the 1866 Civil Rights Act); Americans with Disabilities Act;
Employee Retirement Income Security Act; Family and Medical Leave Act; Fair
Labor Standards Act; all laws, including the common laws of the State of Texas
regarding employment-related claims; disputed wages, including claims for any
back wages or overtime; wrongful discharge and/or breach of contract claims; and
tort claims, including invasion of privacy, defamation, fraud, and infliction of
emotional distress.

      Revised January 2009   /s/ CM    Employee Initials

 

Page 2



--------------------------------------------------------------------------------



 



3. Indemnity Regarding Assignment of Claims. Employee represents and warrants
that s/he has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, entity, or individual whatsoever, any of the claims
released as set forth in Paragraph 2, above. Employee agrees to indemnify and
hold harmless the Releasees (as defined in Paragraph 2, above) against any
claim, demand, debt, obligation, liability, cost, expense, right of action, or
cause of action based on, arising out of, or in assignment. Employee agrees that
s/he will not bring any legal action against the Releasees for any claim that
occurred prior to signing this Agreement. However, this stipulation does not
prohibit Employee from filing a lawsuit for the sole purpose of enforcing
his/her rights under this Agreement, or from enforcing rights that may arise
subsequent to the signing of this Agreement. Employee agrees that if a claim
s/he has waived or discharged under this Paragraph 3 is prosecuted in his/her
name, or on his/her behalf before any court or administrative agency, s/he
waives and agrees not to take any award of money or other damages from such
suit. Employee also agrees that if a claim waived or discharged under this
Paragraph 3 is prosecuted in his/her name, s/he will immediately request in
writing that the claim on his/her behalf be withdrawn. Employee also agrees that
s/he waives on behalf of him/herself and his/her attorneys all claims for
attorneys’ fees and expenses, and court costs for any claim waived and
discharged under this Paragraph 3.
4. Release, Waiver, and Covenant Not to Sue Under the ADEA. By signing this
Agreement, Employee consents to the following:

  a.  
Release and Waiver of Rights: Employee irrevocably and unconditionally releases
Employer and the other Releasees, or any of them, from any and all claims,
complaints, liabilities, damages, causes of action, suits, rights, costs and
expenses (including attorneys’ fees) from any and all age discrimination,
harassment, and/or retaliation claims under the Age Discrimination in Employment
Act (“ADEA”).

  b.  
Covenant Not to Sue: Employee agrees that s/he will not bring any legal action
against the Releasees for any claim under the ADEA that existed prior to the
time s/he signed this Agreement; however, this stipulation does not keep
Employee from filing a lawsuit for the sole purpose of enforcing his/her rights
under this Agreement, from enforcing or securing any rights that may arise
subsequent to Employee signing this Agreement, or from enforcing or securing any
rights provided Employee under the ADEA that may not be legally waived.

5. Employer’s Release of Non-Competition and Non-Solicitation of Customers.
Employer agrees to waive and release Employee from the Non-Competition and
Non-Solicitation of Customers provisions contained in sections 5(b) and (c) of
Employee’s Bonus Agreement executed on or about January 27, 2009 (“Bonus
Agreement”) and all other Bonus Agreements executed before or after this Bonus
Agreement.

      Revised January 2009   /s/ CM    Employee Initials

 

Page 3



--------------------------------------------------------------------------------



 



6. Entire Agreement. This Agreement constitutes and contains the entire
Agreement and understanding concerning Employee’s employment and layoff, and the
other subject matters addressed herein between the Parties, and supersedes and
replaces all prior negotiations and all prior Agreements proposed or otherwise,
whether written or oral, concerning the subject matter hereof.
7. Governing Law. This Agreement shall be governed by and subject to the laws
and exclusive jurisdiction of the courts of the State of Texas. In the event
that Employee breaches any of the provisions of this Agreement, Employee agrees
to pay Employer’s reasonable costs of prosecuting such claims, including costs
and attorneys’ fees.
8. Severability. In the event that one or more of the provisions of this
Agreement shall for any reason be held to be illegal or unenforceable, this
Agreement shall be revised only to the extent necessary to make such
provision(s) legal and enforceable.
9. Enforceability. Before Employee takes any legal action to challenge the
validity or enforceability of this Agreement, for any reason, including, without
limitation, any claim that Employee did not knowingly or voluntarily enter into
in this Agreement, Employee agrees that s/he must first return to Employer the
payment(s) received by Employee; provided, however, that this Paragraph 8 shall
not apply to the release and waiver and covenant not to sue under the ADEA.
10. Return of Property. Employee agrees to return to Employer any and all
property belonging to Employer or the other Releasees, including, but not
limited to: originals and all copies of files, memoranda, records, software and
related program passwords, computer printouts and disks, door and file keys,
laptop computers, (excluding cell phones, smart phones, Blackberry), electronic
cards, and all other property which Employee received or created in connection
with his/her employment with Employer. All such property must be returned to
Employer upon Employee’s execution of this Agreement. Employee agrees and
guarantees that s/he has not kept any copies, electronic or otherwise, of any of
Employer’s property. Upon request by Employer, Employee will provide a sworn
certificate that s/he is in compliance with this Agreement, that s/he has
returned all of Employer’s property, and that s/he is not using any confidential
information belonging to Employer.
11. Confidential Information. During his/her employment with Employer, Employee
was provided with, and had access to, information regarding Employer’s methods
of business, and was also provided with, and had access to, other confidential
information. Confidential information includes, but is not limited to, customer
lists, customer information, business plans, marketing plans, cost information,
sourcing information, compensation figures, product pricing information, product
design specification, future business plans, any and all documents, memoranda,
records and files, correspondence, notes, specifications, and plans, policies
and procedures, computer programs, software, and other proprietary data of
whatever type or nature. Employee understands that this confidential information
is in the nature of a trade secret, and is the sole property of Employer.
Employee promises and agrees that s/he will not directly or indirectly, use for
his/her benefit, use to the injury of Employer, or divulge to persons other than
authorized representatives of Employer, any confidential information of the
Employer for a period of nine (9) months after the execution of this agreement.
Upon execution of this Agreement, all confidential information shall be left
with or returned to Employer. Employee agrees that his/her obligations under
this Paragraph 10 shall outlast the execution of this Agreement.

      Revised January 2009   /s/ CM    Employee Initials

 

Page 4



--------------------------------------------------------------------------------



 



12. Nondisparagement. Employee agrees that s/he will not make any offensive
remarks or statements to anyone regarding Employer and/or any of the other
Releasees, including, but not limited to, statements or remarks regarding
his/her employment with Employer or the termination of that employment. Employee
also agrees that s/he will instruct his/her attorney and spouse (if married) to
abide by the disparagement prohibition contained in this Paragraph 11. Employee
also agrees that s/he will not say or do anything that damages or impairs in any
way the business organization, goodwill, or reputation of Employer or any of the
other Releasees.
13. No Solicitation of Employees. Employee understands and agrees that s/he will
not solicit or hire, directly or indirectly, any individual employed by
Employer, or who worked for Employer during the previous six (6) months, for a
period of nine (9) months after execution of this Agreement.
14. Violation of Agreement. Employee understands and agrees that if s/he
violates any of the promises made in this Agreement, s/he will not receive any
additional payments due under this Agreement, must return any payments already
received, and may be liable for additional damages, including costs and
attorneys’ fees.
15. Voluntary Agreement. The Parties acknowledge that they have read the
foregoing Agreement, understand its contents, and accept and agree to the
provisions it contains, and hereby execute it voluntarily and knowingly, and
with full understanding of its consequences. Employee acknowledges in executing
this Agreement that s/he is not relying, and has not relied on, any guarantee or
statement (except those contained in this Agreement) made by any of the
Releasees or any agent of the Releasees with regard to the subject matter or
effect of this Agreement or otherwise. This Agreement sets forth the entire
Agreement between Employee and Employer, and takes the place of any and all
prior arrangements or understandings between Employee and Employer. This
Agreement is entered into in the State of Texas, and shall be interpreted in
accordance with the laws of the State of Texas and in Tarrant County, Texas. The
waiver by Employer of a breach of any provision of this Agreement by Employee
shall not function or be construed as a waiver of any subsequent breach by
Employee. Employee agrees that the provisions contained in this Agreement are
fair and reasonable. Employee acknowledges that irreparable injury will result
to Employer in the event of Employee’s breach of any of the provisions herein.
Accordingly, in addition to any other rights or remedies available to Employer
for breach of this Agreement by Employee, Employer shall be entitled to
enforcement by preliminary restraining order and injunction. Employee covenants
and agrees to keep this Agreement confidential, and promises not to disclose its
existence or terms in any form or fashion without the prior written consent of
Employer, unless disclosure is legally required. Employer agrees, however, that
Employee may inform his/her spouse (if married), and also his/her attorney,
accountant, and CPA of the existence and terms of this Agreement as required for
legal and/or financial planning or advice.

      Revised January 2009   /s/ CM    Employee Initials

 

Page 5



--------------------------------------------------------------------------------



 



16. NOTICE TO EMPLOYEE. EMPLOYEE SHOULD CAREFULLY REVIEW AND UNDERSTAND THIS
AGREEMENT BEFORE SIGNING IT. THIS AGREEMENT INCLUDES A RELEASE AND WAIVER OF
LEGAL RIGHTS AND CLAIMS. EMPLOYER ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS AGREEMENT. BY SIGNING THIS AGREEMENT, EMPLOYEE AGREES
THAT S/HE FULLY UNDERSTANDS HIS/HER RIGHTS TO DISCUSS THIS AGREEMENT WITH AN
ATTORNEY OF HIS/HER CHOICE (AT HIS/HER EXPENSE), AND THAT S/HE HAD ADEQUATE
OPPORTUNITY TO DO SO. EMPLOYEE MAY ACT UPON THIS AGREEMENT ANYTIME PRIOR TO
FEBRUARY 18, 2010, WHICH WILL ALLOW EMPLOYEE MORE THAN 45 DAYS TO CONSIDER IT
AFTER IT HAS BEEN DELIVERED TO EMPLOYEE. IF EMPLOYEE WISHES TO ACCEPT AND AGREE
TO THESE TERMS, EMPLOYEE SHOULD SIGN THE AGREEMENT IN THE PRESENCE OF A NOTARY
PUBLIC, AND DELIVER IT TO SUE ELLIOTT PRIOR TO FEBRUARY 18, 2010. FOR A PERIOD
OF 7 DAYS AFTER EMPLOYEE’S EXECUTION OF THIS AGREEMENT, EMPLOYEE MAY REVOKE THIS
AGREEMENT BY DELIVERING A WRITTEN NOTICE TO SUE ELLIOTT. THIS AGREEMENT WILL NOT
BECOME EFFECTIVE OR ENFORCEABLE (AND THE SALARY CONTINUATION PAYMENTS TO
EMPLOYEE WILL NOT BEGIN UNTIL THIS 7-DAY REVOCATION PERIOD HAS PASSED.
17. Employee’s Representations. By signing this Agreement, Employee represents
and warrants that s/he:

  1.  
Understands completely his/her right to review all aspects of this Agreement
with an attorney of his/her choice (at his/her expense), and that s/he has had
adequate opportunity to do so;

  2.  
Was given at least 45 days from the date s/he received this Agreement to
consider it, and understands s/he has 7 days after signing it to revoke it
(“Revocation Period”);

      Revised January 2009   /s/ CM    Employee Initials



 

Page 6



--------------------------------------------------------------------------------



 



  3.  
Has been provided and has reviewed a list of departmental employees, along with
the job titles and ages of all individuals eligible for Employer’s cash
separation program; and

  4.  
Has been provided and has reviewed a list of the job titles and ages of all
individuals in the same department who were not selected for Employer’s cash
separation program. This list is set out on Exhibit “A” attached hereto, and
made a part of this Agreement for all purposes.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF
KNOWN AND UNKNOWN CLAIMS.

      Revised January 2009   /s/ CM    Employee Initials

 

Page 7



--------------------------------------------------------------------------------



 



          EMPLOYEE   TANDY
 
       
/s/ Craig Mackey
 
CRAIG MACKEY
  By:   /s/ Sue Elliott
 
SUE ELLIOTT
 
      Chief Performance Officer
 
        Date: 1/7/11   Date: 1/7/11

STATE OF TEXAS           §
COUNTY OF DALLAS    §
SWORN TO AND SUBSCRIBED before me, the undersigned Notary Public, by Craig
Mackey, on this 7th day of January, 2011.

            /s/ Janice Gooch       NOTARY PUBLIC in and for      The State of
Texas   

 
My Commission Expires: 6-18-13

      Revised January 2009   /s/ CM    Employee Initials

 

Page 8